Frick, J.,
delivered the opinion of this court.
The case here presented by the complainant, does not entitle him to the relief he claims in a court of equity.
Apart from the insolvent laws of the State, it is not contended that the conveyance from Keene to Hall, could be successfully impeached. It purports to convey all his property of every description, and without any reservation, to the grantee in trust, for the benefit of all his creditors. And without any circumstances of fraud or mala Jides attached to the transactions, the law rather favors than discourages such a proceeding on the part of an unfortunate debtor. If he surrenders all without any restrictions and conditions, and without favor of preference among his creditors, he has done all that an honest *180man can be required to do. He has done what the law would require of him, if the circumstances compelled him to ask for relief under the insolvent laws.
And if the trust created by him, is not designed to embarrass or hinder the lawful action of his creditors, but is a surrender of all he has for prompt and equal distribution among them, and under failing circumstances such as the recital of this deed indicates, we can see no ground to impeach the legality or fairness of the transaction.
On the contrary, assignments of this character have been uniformly declared good at common law, and have had the repeated sanction of this court. And they are only questionable when they contravene the express provisions of the insolvent laws.
If executed with “a view to give an undue and improper preference,” when in the language of the act, “the grantor had no reasonable expectation of being exempted from liability or execution for, or on account of his debts, without applying for the benefit of the insolvent laws,” then the law denounces, and a trustee afterwards appointed by the insolvent court, may avoid them.
But here there is nothing to sustain this assumption of fraud against the insolvent laws. The case is submitted upon the bill, answer and replication. The bill avers that the grantor owed debts beyond the amount of the property conveyed, and the assignment is alleged to have been “in contemplation of insolvency.” If this means in view of an application for relief under the insolvent laws, or rather that he had no reasonable expectation of escaping such application, the answer denies it, and affirms that the conveyance was made for the express purpose of avoiding it, and that all the creditors subsequently assented. This denial upon oath, although from the grantee and pot the insolvent, is at least sufficient to put the complainant upon his proof. And when he relies upon the proximity in point of time, between the date of the deed and the day of the application, as evidence to show the animus and reasonable expectation of the graptor, that single fact, standing alone with*181out any supporting circumstances, is not to be received as adequate or reliable proof, of what the insolvant intended or anticipated at the time of executing the assignment. And taken with, the explanation given in the answer, that the grantor was only afterwards coerced to apply to the insolvent commissioners, by the rigorous conduct of one of his creditors, it discloses no such motive or expectation as would bring this assignment within the provisions of the act. With a conveyance like this, fair upon its face, and just and equal in its provisions, it would require additional and corroborating evidence to justify legal conclusion that it was designed to contravene the provisions of the insolvent laws.
It has been strongly insisted that assignments of this character are against the policy of our insolvent system, and ought to be avoided on that ground. So far as we are at liberty to look to the intent of these laws, the governing policy would seem to favor rather than discountenance such assignments as are made for the equal and undiscriminating benefit of all the creditors. And from the successive and numerous amendments and supplements to the original act, it is manifest, that the legislature meant to leave nothing to construction or inference, in the interpretation of these assignments in favor of creditors. They are either within the terms of the act, or excluded from it; and the only inquiry when such an assignment is litigated, is, whether it is embraced in any of the provisions of the act, which in terms condemn and prohibit itl The conveyance before us, being free from all such objection, the decree of the chancellor is affirmed with costs.
DECREE AFFIRMED.